Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 1 of 22

 
  
  
   
  
 
 
    
   
 
    
   
   
  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

|

CONSUMER FINANCIAL

PROTECTION BUREAU,

| Plaintiff

| 3:17-CV-101
|

v. : (Judge Mariani)

! NAVIENT CORPORATION, et al.,

Defendants.

SPECIAL MASTER REPORT #10 —- IN CAMERA REVIEW OF

| DOCUMENTS WITHHELD IN WHOLE OR IN PART ON THE BASIS OF

t THE DELIBERATIVE PROCESS PRIVILEGE — FEBRUARY 25, 2019
PRODUCTION

I. INTRODUCTION |

This Special Master Reports #10 is the final accounting of my in camera

 

review of Documents that Plaintiff Consumer Financial Protection Bureau (the

! “Bureau”) contends are not discoverable based on the deliberative process

: privilege. Seventy-four documents comprised the Bureau’s last production of
deliberative process privilege documents, made by letter dated February 25, 2019.
(Doc. 233.) Those Documents were grouped under 12 Categories on the Bureau’s

Categorical Privilege Log. The Bureau’s February 25, 2019 letter was
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 2 of 22

accompanied by a supplemental privilege log in the form of an electronic
spreadsheet that listed the Documents in numerical order from 1 to 74.' The
spreadsheet provided for each Document its Bates Number, Category number from
the Bureau’s Categorical Privilege Log under which the Document was produced,
the date(s) of the communication(s), the custodian(s), the author(s), the sender(s),
the recipient(s), the subject if the document was an email thread, the file name if
the document was not an email thread, the decision that was under consideration,
the decision-maker, and the date of the decision, if one was made. The spreadsheet
will be referred to herein as the Bureau’s February 25, 2019 Supplemental
Privilege Log. As have the prior Reports in this matter, this Report #10 will
address the question of whether Documents are subject to production by
Categorical Privilege Log number. The same naming conventions used in prior
Reports will be applied here. Additionally, this Report incorporates by reference

the discussion of the background of this case, the governing legal principles, and

 

' The Bureau’s February 25th letter states that it was producing 75
Documents. The error is understandable as the electronic spreadsheet
accompanying the production places the number for each Document in the column
to the left of and above the number assigned to each Document. Thus, while the
number 75 appears in the same row as the last Document in the production, the
actual Document number, 74, appears in the column to the left and just above the
last row.

 

 
 

 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 3 of 22

the review process I followed that is set forth in the first 15 pages of Special
Master Report #3. (Doc. 266.)? |
Il. DISCUSSION ~

The Bureau’s February 25, 2019 letter (Doc. 233) explains that it has
subdivided Category 1 into nine ‘subcategories, 1-A through 1-J. The Bureau also
stated that it was replacing the original description for Category 1 with the
descriptions for the nine subcategories contained in Appendix A to the Bureau’s
February 25, 2019 letter. Accordingly, I will address each of these subcategories
separately. |

A. Category 1-A — “Payback Playbook” Related Documents

There is only one Document withheld in part under Category 1-A, CFPB-

NAV-0057629.? It is a 27-page slide deck concerning student loan disclosures.

 

* Although I am not providing an opportunity for parties to object to the
conclusions expressed in this Report before they become final (I had done so with
respect to Special Master Reports #3 and #5), the parties are free to seek
reconsideration of any aspect of this Report in lieu of or in addition to filing
objections with Judge Mariani. .

3 Category 1-A is described as follows:

Confidential pre-decisional and deliberative portions of drafts of a
presentation made by the personnel in the Bureau’s Office for
Students to the Bureau’s Policy Committee to provide proposals to
the Policy Committee and obtain preliminary feedback from the
Policy Committee regarding the potential content of a “Payback
Playbook,” a set of prototype written disclosures regarding
repayment options, and a proposed Request for Information
regarding the Payback Playbook; redacted slides contain proposals

3

 
 

 

 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 4 of 22

Redacted from this Document are slides 16 through 7, Except for the last two
slides, the redacted slides concerned the possible content of the “Payback
Playbook” (later published by the Bureau on April 28, 2016) and proposed areas of
inquiry in a Request for Information (“RFI”) (also released publicly on April 28,
2016). The last two slides are provided as an Appendix to the presentation and are
titled, “Current Disclosures.” While slides 16 through 25 are plainly predecisional
and deliberative in nature, Slides 26 and 27 are factual depictions of the disclosures
of information then being provided to student borrowers. Accordingly, the Bureau
will be directed to produce Slides 26 and 27. As for the redacted content, there is
no indication that ED had any involvement in that content, which does not in any
event reveal ED’s expectations of student loan servicers. Thus, Defendants’
interests in obtaining the redacted slides-does not outweigh the Bureau’s interest in
protecting the deliberative process. Accordingly, the Bureau will not be required
to produce slides 16 through 25.

B. Category 1-B — “Student Finance Issue Team Training”

 

regarding the content of the Payback Playbook and the process of
issuing the RFI; recommendations preceded Mr. Cordray’s decision
regarding the content and publication of the “Payback Playbook”
and RFI, both published on April 28, 2016, including what policies,
priorities, and issues to reflect or emphasize in the final published
versions of those materials, how to develop and present those
policies, priorities, and issues in the final published versions of
those materials, and whether to publish those materials.

Doc. 233 at 6.

 
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 5 of 22

There are eight Documents withheld in part under Category 1-B, which

carries the following description:

‘Confidential pre-decisional and deliberative portions of drafts of a
presentation to attorneys in the Bureau’s Office of Enforcement
regarding the student finance market; redacted slides describe and

recount recommendations made by members of a student finance
working group (consisting of Bureau staff in various Bureau
divisions who were involved in student finance issues) to the
leaders of the various Bureau divisions (Steven Antonakes,

- Meredith Fuchs, Gail Hillebrand, Zixta Martinez, David Silberman,
and Sartaj Alaj) regarding what policies, priorities, strategies, and
goals the Bureau should adopt and pursue in the student finance
market in FY 2016-17 as part of the Bureau’s “One Bureau”
process; recommendations made to these division leaders informed
and influenced their own, subsequent recommendations to Mr.
Cordray regarding these decisions; recommendations preceded
decisions made by Mr. Cordray as part of the “One Bureau”
process, including what policies, priorities, strategies, and goals the
Bureau should adopt and pursue in the student finance market in
FY 2016-17. oo

Doc. 233 at 6.

The eight Documents (Documents 2 through 9 on the February 25, 2019
Supplemental Privilege Log) are various iterations of a Bureau slide deck titled
“Student Finance Issue Team Training.” One iteration of the slide deck is dated

March 2015 (Document 2 (CFPB-NAV-0057596)), and the other seven iterations

are dated September 2016 (Documents 3 through 9 on the February 25
Supplemental Privilege Log). Redacted from each iteration of the slide deck is one

slide dealing with the Bureau’s strategic priorities for the next five years,

information that is predecisional and deliberative in nature. Also redacted is

information on some other slides dealing with enforcement matters involving

 
 

entities other than Defendants. This information is not relevant. None of the
redacted content concerns Defendants or ED expectations of student loan servicers.
Under these circumstances, the Bureau will not be required to produce unredacted
copies of Documents 2 through 9 on the February 25, 2019 Supplemental Privilege
Log.

C. Category 1-C — Goals and Strategies for the Bureau’s Division of
Supervision, Enforcement & Fair Lending

Category 1-C concerns “communications between members of the
‘Waterfront Working Group,’ a group consisting primarily of personnel in the
Bureau’s Division of Supervision, Enforcement & Fair Lending (SEFL) whose
primary purpose was to develop recommendations to former Director Richard
Cordray regarding what specific policies, priorities, strategies, and goals the SEFL
division should adopt and pursue after the conclusion of the ‘One Bureau’

process.” (Doc. 233 at 6.)* Only one Document (10 on the February 25, 2019

 

4 The full description for Category 1-C is as follows:

Confidential pre-decisional and deliberative communications
between members of the “Waterfront Working Group,” a group
consisting primarily of personnel in the Bureau’s Division of
Supervision, Enforcement & Fair Lending (SEFL) whose primary
purpose was to develop recommendations to former Director
Richard Cordray regarding what specific policies, priorities,
strategies, and goals the SEFL division should adopt and pursue

_ after the conclusion of the “One Bureau” process; communications
facilitated discussion among members of the “Waterfront

6

 
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 7 of 22

Supplemental Privilege Log (CFPB-NAV-0057636)) appears under this Category.
It is a three page email thread. The Bureau’s February 25, 2019 letter claims that
this Document is also protected from discovery by the attorney-client privilege.
(Doc. 233 at 2.) Appendix B to the letter adds the following new Category to the
Categorical Privilege Log, Category 112:

Confidential communications among attorneys in the Bureau’s

Office of Enforcement, Legal Division, Office of Supervision

Policy, and Division of Consumer Education & Engagement, for

the purpose of developing and providing legal advice regarding the

prohibition against unfair, deceptive, and abusive conduct in the

Consumer Financial Protection Act of 2010.
(id. at 11.) Defendants have not challenged the Bureau’s invocation of the |
attorney-client privilege. Because this Document is thus not otherwise
discoverable, I have not considered whether it is also protected from discovery

under the deliberative process privilege.

D. Category 1-D — Office of Enforcement Strategic Plan

 

Working Group” regarding how to allocate and deploy resources
across the SEFL Division, tool choice decisions for the SEFL
Division, and strategic priorities for the SEFL Division within
various markets, for the purpose of developing potential
recommendations to Mr. Cordray regarding such decisions;
communications preceded decisions by Mr. Cordray regarding how
to allocate and deploy resources across the SEFL Division, tool
choice decisions for the SEFL Division, and strategic priorities for
the SEFL Division within various markets.

Doc. 233 at 6-7.

 

 
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 8 of 22

Twelve Documents were withheld under Category 1-D, described by the
Bureau as follows:

Confidential pre-decisional and deliberative draft of a presentation
discussing a proposed Strategic Plan for the Bureau’s Office of
Enforcement; presentation was circulated to members of the
“Waterfront Working Group” to assist in developing potential
recommendations to former Director Richard Cordray regarding
what specific policies, priorities, strategies, and goals the SEFL
division should adopt and pursue after the conclusion of the “One
Bureau” process; presentation preceded decision by Mr. Cordray to
approve the Office of Enforcement’s Strategic Plan.

Doc. 233 at 7. The withheld documents consist of three iterations of a slide deck
titled, “Discussion of Enforcement Strategic Plan 2015-2016” (Documents 11, 15
and 19 on the February 25, 2019 Supplemental Privilege Log), and three electronic
spreadsheets for each of the slide decks (Documents 12, 13, 14, 16, 17, 18, 20, 21,
and 22). Clearly predecisional and deliberative in nature, the Documents need not
be produced as they do not reflect any input at all from ED and have no bearing on
the issues presented in this litigation.
E. Category 1-E — Students Cross-Bureau Working Group Meetings
Nineteen documents were withheld under Category 1-E, described by the
Bureau as follows:
Confidential pre-decisional and deliberative documents and
communications generated by or exchanged between members of
the Student Finance Cross Bureau Working Group, a group
consisting of personnel from across various divisions of the Bureau

involved in student finance issues; purpose of documents and
communications was to develop recommendations to Bureau

3 .

 

 
a

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 9 of 22

decision-makers regarding how to coordinate the activities of and
allocate resources across the Bureau’s various divisions to most
effectively address issues in the student finance market, including
what policies, priorities, strategies, and goals the Bureau’s Office of
Supervision Policy and the Bureau’s Office of Enforcement should
adopt and pursue and what issues those offices should address or
focus on, as later reflected in the Supervision Examination
Calendar for FY 2017-18 and the Enforcement Strategic Plan for
Student Finance for 2017-2018; documents and communications
preceded Mr. Cordray’s decision to approve the Supervision
Examination Calendar for FY 2017-18 and Christopher D’Angelo’s
decision to approve the Enforcement Strategic Plan for Student
Finance for 2017-18. |

Doc. 233 at 7.

In response to Special Master Order #15 (Doc. 249), the Bureau, by letter
dated March 20, 2019 (Doc. 254) agreed to produce 13 of the 19 Documents
withheld under this category. (Documents 25 through 29, 31 through 34, and 36
through 39 on the February 25, 2019 Supplemental Privilege Log.) > The
remaining six documents were withheld in part. Three of the partially withheld
documents are three iterations of redacted slide decks bearing the date June 29,
2016 and the title, “Students Cross-Bureau Group Meeting.” (Documents 24

(CFPB-NAV-0057484), 30 (CFPB-NAV-0057492) and 35 (CFPB-NAV-

 

5 The thirteen documents are electronic spreadsheets containing various
charts and tables. Special Master Order #15 (Doc. 249) directed the Bureau to
show cause why it should not be required to produce those spreadsheets as they
contain factual information not protected by the deliberative process privilege. By
way of contrast, the information in the spreadsheets withheld under Category 1-D
concern matters of strategy and are not factual in nature.

9

 

 
 

 

   

i
i
|
i
;
i
|
|
|

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 10 of 22

 

0057498.) The other three redacted Documents consist of two instances of the
minutes from the Students Cross-Bureau Working Group meetings held on June
29, 2016 (Documents 23 (CFPB-NAV-0057481) and 40 (CFPB-NAV-0057504),
and one copy of the minutes from the same group’s meeting held on September 13,
2016 (Document 41 (CEPB-NAV-00575 89). The information redacted from the
slide decks and the minutes generally concerns enforcement actions by the Bureau,
including the enforcement action against Defendants. The redacted information is
generic in nature, predecisional and deliberative. None of the redacted information
concerns ED expectations of student loan servicers or could be considered
exculpatory. Therefore, the Bureau will not be required to produce unredacted
copies of any of these six documents.

F. Category 1-F -Briefing Memorandum re: Priorities and Strategies

Withheld under Category 1-F is a briefing memorandum and associated

slide deck.© (Document 42 (CFPB-NAV-0057633) on the February 25, 2019

 

° Category 1-F carries the following description:

Confidential pre-decisional and deliberative briefing memorandum
submitted to former Director Richard Cordray to brief Mr. Cordray
regarding a proposed approach to validating cross-Bureau policies,
priorities, strategies, and goals that Mr. Cordray previously
approved as part of the Bureau’s “One Bureau” process and to seek
Mr. Cordray’s approval to proceed with the proposed “One
Bureau” validation approach; purpose of recommendations
- contained in the briefing memorandum was to help Mr. Cordray

make decisions regarding allocation and deployment of resources

10
f
|
l,
i
i
t

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 11 of 22

 

Privilege Log.) The January 4, 2017 briefing memorandum and related slide deck
were intended to prepare former Director Richard Cordray for a meeting with
Bureau staff to address Bureau priorities, strategies arid goals. Briefing
memoranda, such as this one, are clearly protected by the deliberative process
privilege. See Elec. Frontier Found. v. US. Dep't of Justice, 890 F. Supp. 2d 35,
53 (D.D.C. 2012). The information in the Briefing memorandum has little to do
with student loan servicing, and the information that does address that subject does
not reveal ED expectations of student loan servicers or otherwise have any
relationship to this litigation. Accordingly, the Bureau will not be required to
produce this briefing memo and related slide deck. |

G. Category 1-G — The Examination Schedule for FY 2016 and FY 2017

Eighteen documents were withheld under Category 1-G, which concerns the

establishment of the Bureau’s examination schedule for 2016 and 2017.’ There are

 

across various components of the Bureau, tool choice decisions,
and strategic priorities within multiple, specific markets; briefing
memorandum preceded Mr. Cordray’s decisions regarding
allocation and deployment of resources across various components
of the Bureau, tool choice decisions, and strategic priorities within
multiple, specific markets as part of the “One Bureau” validation
process. |

Doc. 233 at 7-8.
’ The Bureau’s description of Category 1-G is as follows:

Confidential pre-decisional and deliberative documents and
communications relating to the setting of the Office of

11

 

 
 

 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 12 of 22

 

four unique documents withheld under this Category: a September 2, 2015 briefing
memorandum to Former Director Cordray pertaining to the proposed examination
schedule;® a 42-page slide deck for prioritization and exam scheduling;? a May 14,

2015 memorandum (updated August 26, 2015) from a Bureau attorney advisor to

 

Supervision’s strategies for FY 2016 and FY 2017, including the
order, priority, and focus of examinations as reflected in the Office
of Supervision’s Examination Calendar for FY 2016 and FY 2017;
purpose of documents and communications was to develop or
present recommendations and proposals regarding the order,
priority, and focus of supervisory examinations for FY 2016 and
FY 2017; documents and communications preceded Mr. Cordray’s
decision to approve the Office of Supervision’s Examination
Calendar for FY 2016 and FY 2017, including the order, priority,
and focus of supervisory examinations reflected in the Examination
Calendar.

Doc. 233 at 8.

8 Duplicates of the redacted briefing memo appear as Documents 43
(CFPB-NAV-0057511); 47 (CFPB-NAV-0057532); 51 (CFPB-NAV-0057557);
55 (CFPB-NAV-0057612); and 57 ((CFPB-NAV-0057643) on the February 25,
2015 Supplemental Privilege Log. .

° Duplicates of the slide deck appear as Documents 44 (CFPB-NAV-
0057512); 48 (CFPB-NAV-0057533); 52 (CFPB-NAV-0057558); 56 (CFPB-
NAV-0057513); and 58 (CFPB-NAV-0057644). In some instances, the Bureau
withheld the slide deck in its entirety, but in other instances provided a redacted
copy that included only the title slides. For example, Document 44 (CFPB-NAV-
0057512) was withheld completely, but Document 52 (CFPB-NAV-0057558) was
produced in a redacted format, with the title slides remaining.

12

 

 
Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 13 of 22

 

the Bureau’s Assistant Director;'® and an August 26, 2015 memorandum to the
Assistant Director. !'

Only the deliberative process privilege is asserted with respect to the
briefing memorandum and slide deck. They are clearly predecisional and
deliberative documents. Moreover, neither Document reveals anything concerning
ED’s expectations of loan servicers or otherwise provide information bearing on
the issues in this litigation. Accordingly, the Bureau need not produce any
documents withheld in whole or in part under Category 1-G.

H. Category 1-H — Examination Schedule for FY 2017 and FY 2018

Documents 61 through 67 on the Bureau’s February 25, 2019 Privilege Log
have been withheld under Category 1-H, which concerns the establishment of the

Bureau’s Office of Supervision Examination calendar for fiscal years 2017 and

 

. '0 Duplicates of the attorney memorandum appear on the February 25, 2019
Supplemental! Privilege Log as Documents 45 (CFPB-NAV-0057513); 49 (CFPB-
NAV-0057534); 53 (CFPB-NAV-0057559); and 59 (CFPB-NAV-0057645). By
letter dated March 22, 2019 (Doc. 258), the Bureau asserted that this memorandum
was also protected from discovery by the attorney-client privilege. Because
Defendants have not challenged the Bureau’s invocation of the attorney-client
privilege, I have not considered whether this memorandum is also protected from
disclosure by the deliberative process privilege.

'l Duplicates of the memorandum appear on the February 25, 2019
Supplemental Privilege as Documents 46 (CFPB-NAV-0057522); 50 (CFPB-
NAV-0057543); 54 (CFPB-NAV-0057568); and 60 (CFPB-NAV-0057654). The
Bureau’s March 22, 2019 letter (Doc. 258) also claimed the attorney-client
privilege for this memorandum. Consequently, I have not considered whether it is
covered by the deliberative process privilege.

13

 

 
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 14 of 22

2018.'* The Bureau’s March 22, 2019 letter (Doc. 258) asserted that three of the
Documents under this Category were also protected from disclosure by the
attorney-client privilege: Documents 61 (CFPB-NAV-0057572), 63 (CFPB-NAV-
0057577), and 65 (CFPB-NAV-0057587). The applicability of the deliberative
process privilege will thus not be considered with respect to these three documents.
Document 62 (CFPB-NAV-0057573) is the template used by the Bureau for
the preparation of memoranda setting forth Office of Supervision strategies.
Document 64 (CFPB-NAV-0057586) is an Office of Supervision Slide Deck
setting forth priorities and strategy for 2017 and the first quarter of 2018.
Documents 66 (CFPB-NAV-0057590) and 67 (CFPB-NAV-0057630) contain

emails dated May 24 and June 3, 2016. These Documents are plainly predecisional

 

2 The Bureau’s description for Category 1-H is as follows:

Confidential pre-decisional and deliberative documents and
communications relating to the setting of the Office of
Supervision’s strategies for FY 2017 and FY 2018, including the
order, priority, and focus of examinations as reflected in the Office
of Supervision’s Examination Calendar for FY 2017 and FY 2018;
purpose of documents and communications was to develop or
present recommendations and proposals regarding the order,
priority, and focus of supervisory examinations for FY 2017 and
FY 2018; documents and communications preceded Mr. Cordray’s
decision to approve the Office of Supervision’s Examination
Calendar for FY 2017 and FY 2018, including the order, priority,
and focus of supervisory examinations reflected in the Examination
Calendar.

Doc. 233 at 8.

 

 
Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 15 of 22

and deliberative. The redacted content does not reveal ED expectations of student
loan servicers or otherwise concern the issues in this litigation. Accordingly, the
Bureau will not be required to produce any of the Documents under Category 1-H.
| I. Category 1-I- The Bureau’s “Supervisory Highlights” Publication

: Two documents are withheld under Category 1-I.!3 Both Document 68
(CFPB-NAV-0057610) and 69 (CFPB-NAV-0057659) are slide decks dated
January 22, 2015 that concern the possible content of a Bureau publication,
“Supervisory Highlights.” The documents are predecisional and deliberative in

nature. The redacted content is generic and does not concern the issues in this

 

13 Category 1-I is described by the Bureau as follows:

Confidential pre-decisional and deliberative portions of a
presentation made by the personnel in the Bureau’s Office for
Supervision Policy to the Bureau’s Policy Committee to provide
proposals to the Policy Committee and obtain preliminary feedback
from the Policy Committee regarding the potential content of the
seventh edition of the Bureau’s “Supervisory Highlights,” a
document published by the Bureau that summarizes key findings in
the Bureau’s supervisory examinations; redacted slides contain |
proposals regarding the content of the Supervisory Highlights;

I recommendations preceded Mr. Cordray’s decision regarding the
content and publication of the seventh edition of the Supervisory
Highlights, published in March 2015, including what policies,
priorities, and issues regarding student loans to reflect or emphasize
in the final published version of the document, how to present such
policies, priorities, and issues in the final published version of the
document, and whether to publish the document.

 

Doc. 233 at 8-9.

 

 
 

 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 16 of 22 .

 

litigation. Defendants are not entitled to production of the Documents withheld
under Category 1-I.

J. Category 11 — Office of Enforcement’s Strategic Plan

Two Documents (70 (CFPB-NAV-0057593) and 71 (CFPB-NAV-0057594)
on the February 25, 2015 Supplemental Privilege Log) were withheld under
Category 11.'4 Document 70 is an October 14, 2016 email transmitting within the
Bureau a draft of the 2017 Student Finance Strategic Plan. Redacted from this
-email is information concerning the potential content of the Strategic Plan. The
email is predecisional and deliberative. The redacted content does not concern the

substance of this litigation. There is no need to produce it.

 

'* Category 11 is described by the Bureau as follows:

Confidential pre-decisional and deliberative draft of the Office of
Enforcement’s Strategic Plan for Student Finance for 2017-18 and
portions of a cover email between attorneys in the Bureau’s Office
of Enforcement discussing the draft; email and attached draft of the
Strategic Plan for Student Finance were used to develop
recommendations to Christopher D’ Angelo regarding what policies,
priorities, strategies, and goals the Office of Enforcement should
adopt and pursue in the student finance market in 2017-2018,
including how to allocate and deploy the office's resources to
address various problems in the student finance market; email and

. attached draft of the Strategic Plan for Student Finance preceded
decision by Christopher D’ Angelo (former Associate Director of
the Bureau’s Division of Supervision, Enforcement & Fair
Lending) to approve the Strategic Plan for Student Finance for
2017-18. .

Doc. 233 at 9.

16
Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 17 of 22

 

Document 71 is a draft of the Office of Enforcement Strategic Plan dated
October 14, 2016. It is obviously predecisional and deliberative. Some of the
content of this draft has been produced by the Bureau. The bulk of the redacted
content pertains to Bureau strategy and does not concern ED’s expectations of
student loan servicers. Some redacted content, however, does pertain to ED and
its role in enforcement activities. Other potential regulators are also mentioned.

As to the last full paragraph on page 1 of the draft and the carryover of that

' paragraph to page 2 as well as the next two paragraphs on page 2, the factors that

make the deliberative process privilege a qualified one tip in favor of making that
information available to Defendants. The redacted information is relevant, it is not
otherwise available to Defendants, the issues presented in this litigation are of
utmost importance to both the Bureau and Defendants, and the Bureau has
initiated this litigation. Moreover, there would not appear to be any prejudice to
the Bureau from providing this information. Accordingly, the Bureau will be
directed to un-redact those paragraphs.

K. Category 30 — Division of Consumer Education and Engagement

Documents 72 (CFPB-NAV-0057506) and 73 (CFPB-NAV-0057508) were

withheld under Category 30.'° Document 72 is a November 9, 2011 draft of the

 

'S Category 30 is described as follows:

17

 
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 18 of 22

Bureau’s Office of Consumer Education and Engagement Research needs and
Document 73 isa marked up copy of that draft. The Documents are predecisional
and deliberative in nature. Being generic in nature, the two Documents have little
to do with the issues in this litigation. They do not concern ED’s expectations of
student loan servicers. The Bureau will not be required to produce either of these
Documents.

L. Category 39 — Office of Research Student Loan Credit Reporting

 

Confidential pre-decisional and deliberative drafts of a document

_ prepared by personnel in the Bureau’s Division of Consumer
Education & Engagement describing proposed tasks, projects, and
research issues to be handled by various offices within the Division
of Consumer Education & Engagement; drafts reflect
recommendations, preliminary feedback, and input from personnel
in the Division of Consumer Education & Engagement regarding
those proposed tasks, projects, and research items and the potential
policy priorities reflected therein; drafts were used to develop the
Division of Consumer Education & Engagement’s policies,
priorities, strategies, and goals for FY 2012, which were reflected
in a subsequent document titled “FY 2012 Objectives and Strategic
Initiatives,” including how to allocate and deploy the Division's
resources to address issues in various consumer finance markets;
drafts preceded the decision by Gail Hillebrand (Associate Director
of the Division of Consumer Education & Engagement) to approve
the document titled “FY 2012 Objectives and Strategic Initiatives”
and the policies, priorities, strategies, and goals set forth in that
document.

Doc. 233 at 9.

18

 
 

 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 19 of 22

One Document (Document 74 (CFPB-NAV-0057547) is withheld under
Category 39.!® It consists of an email exchange within the Bureau on August 15
and 17, 2016. The email exchange relates to “a preliminary list of issues relating
to student loan credit reporting for the Office of Research to research and analyze
for potential use in drafting reports published by the Bureau.” (Doc. 233 at 4.)
The redacted information is predecisional and deliberative. The redacted content
does not concern ED’s expectations of student loan servicers. Defendants’ desire
for the Document does not outweigh the strong interest in protecting the
deliberative process. The Bureau will not be required to produce Document 74 on

the February 25, 2019 Supplemental Privilege Log.

 

'6 Category 39 is described as follows:

Confidential communications between personnel in the Bureau’s
Office of Research to develop a preliminary list of issues relating to
student loan credit reporting for the Office of Research to research
and analyze for potential use in the drafting of reports to be
published by the Office of Research; communications resulted in
research and analysis that contributed to the drafting of the
following reports prepared by Office of Research and published by
the Bureau: (1) an August 2017 report titled “CFPB Data Point:
Student Loan Repayment” and (2) a June 2018 report titled “Data
Point: Final Student Loan Payments and Broader Household
Borrowing”; communications preceded final decisions by former
Director Richard Cordray and former Acting Director Mick
Mulvaney regarding the content of those reports.

Doc. 233 at 10.

 
Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 20 of 22

Ill. CONCLUSION
All Documents that comprise the Bureau’s fourth and final production for in
camera review are pre-decisional and deliberative in nature. The Defendants’
interest in obtaining parts of two Documents, however, exceeds the Bureau’s
interest in protecting its deliberative process. The accompanying Order directs the

Bureau to take actions consistent with the preceding discussion.

s/ Thomas I. Vanaskie
THOMAS I. VANASKIE
SPECIAL MASTER

20
 

 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 21 of 22.

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
3:17-CV-101
Vv. : (Judge Mariani)

NAVIENT CORPORATION, et al.,

- Defendants.

ORDER
Now, this 21st Day of May 2019, in accordance with the foregoing Special .
Master Report #10, IT IS HEREBY ORDERED THAT:

1. Plaintiff Consumer Financial Protection Bureau shall provide in unredacted
form slides 26 and 27 from Document 1 on the Bureaus’ February 25, 2019
Supplemental Privilege Log (CFPB-NAV-0057629).

2. The Bureau shall un-redact the content starting with the last full paragraph
on page 1 of Supplemental Privilege Log Document 1 through the second
full paragraph on page 2 that Document (CFPB-NAV-0057594).

3. Objections to this Special Master Report #10 and Order must be submitted no

later than twenty-one (21) days after service of this Order.

 
 

Case 3:17-cv-00101-RDM Document 303 Filed 05/21/19 Page 22 of 22

| s/ Thomas I. Vanaskie
THOMAS I. VANASKIE
SPECIAL MASTER

 
